DETAILED ACTION


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in reply to an RCE filed on December 15, 2021. Claims 1, 10 and 19 have been amended. Claims 1-10 and 12-21 were pending.
REASONS FOR ALLOWANCE

Claims 1-10 and 12-21 are allowed.
The following is a reasons for allowance for an indication of allowable subject matter: 
the prior art of record does not render obvious nor anticipate the combination of claimed elements, including limitations of:
 	“analyzing, by machine logic, the chat data set to identify an error that occurred during operation of the virtual agent based on the virtual agent incorrectly routing the chat to a node associated with a topic different from a topic of user input; associating the error with the node where the error occurred; identifying, by keyword analysis, that there is no node associated with the topic being discussed; and updating, by machine logic, a chat model: based on the chat data set; and by generating a new node having subject matter expertise for the topic of the chat.” in light of other features as recited in independent claims 1, 10 and 19. 
Dependent claims 2-9, 12-18 and 20-21 are allowed at least by virtue of their dependencies from their independent claims 1, 10 and 19. Thus, claims 1-10 and 12-21 are hereby allowed.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELAKU Y HABTEMARIAM whose telephone number is (571)272-8373.  The examiner can normally be reached on Mon - Fri 9 am - 5pm, 9:00 am – 5:30 pm.
6.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 5712724036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
7.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/M. H./
Melaku Habtemariam
Examiner, Art Unit 2447
2/8/22

/SURAJ M JOSHI/Primary Examiner, Art Unit 2447